DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Affidavit
The Affidavit under 37 CFR 1.132 filed 03/16/2021 is sufficient to overcome the rejection of claims 1-11 and 13-15 based upon JP’063.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
28.    (Amended) The high-chromium heat-resistant steel of Claim 1, wherein Ni is in the range of 0.01% to 0.2% by mass.
29.    (Amended) The high-chromium heat-resistant steel of Claim 1, wherein  Mo is in the range of 0.45% to 0.6% by mass.

Status of Previous Rejections

The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over JP’063 (JP 2009-293063A, IDS dated 07/10/2019, hereinafter “JP’063”), as applied to claim 1 above, and further in view of US’976 (US 5,870,976, hereinafter “US’976”) has been withdrawn in view of the Affidavit filed on 03/16/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOWEI SU/Primary Examiner, Art Unit 1733